Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 3 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mizutani et al. (2009/0088914). In regard to claim 1, Mizutani discloses a vehicle comprising a main drive unit configured to output a main driving force for driving one of a front wheel and a rear wheel (Fig. 1, item MG2), a sub drive unit configured to output a sub driving force for driving the other of the front wheel and the rear wheel (Fig. 1, item MGL/MGR), and a control unit configured to control outputs of the main drive unit and the sub drive unit (Fig. 1, item 30), wherein the main drive unit includes at least one main drive rotary electric machine (Fig. 1, item MG2), the sub drive unit includes at least one sub drive rotary electric machine (Fig. 1, item MGL/MGR), the control unit includes a driving force distribution ratio setting unit configured to set a driving force distribution ratio between the main driving force and the sub driving force and is configured to control the outputs of the main drive unit and the sub drive unit so that the main driving force and the sub driving force have the driving force distribution ratio set by the driving force distribution ratio setting unit (Fig. 3, item 62), and the driving force distribution ratio setting unit is configured to set the driving force distribution ratio to minimize electric power loss of the vehicle based on a vehicle speed of the vehicle and a required driving force of the vehicle (Fig. 5).
In regard to claim 3, Mizutani discloses wherein the main drive unit includes an internal combustion engine (Fig. 1, item ENG), and the driving force distribution ratio setting unit is configured to set the driving force distribution ratio so that a distribution ratio of the main driving force is 50% or more (Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (2009/0088914) as applied to claims 1 and 3 above, and further in view of Kanamori et al. (H11-3320221), cited by Applicant. All references to paragraphs for Kanamori are in regard to the provided mechanical translation.
Mizutani does not disclose detail of the power split between the engine and motor in the main drive. In regard to claim 2, Kanamori discloses wherein a main drive unit includes an internal combustion engine (Fig. 1, item 150), a drive mode of the main drive unit includes an electric power drive mode, in which a driving force of a main drive rotary electric machine is output as a main driving force, and an engine driving mode, in which a driving force of the internal combustion engine is output as the main driving force, the driving force distribution ratio setting unit is configured to set the driving force distribution ratio based on the drive mode of the main drive unit, and a distribution ratio of the sub driving force, in the driving force distribution ratio when the drive mode of the main drive unit is the electric power drive mode, is the same or larger than a distribution ratio of the sub driving force, in the driving force distribution ratio when the drive mode of the main drive unit is the engine drive mode (paragraphs 69 and 85 – 89 & figures 6 – 7).
The addition of these features would result in a predictable variation that one of ordinary skill in the art would recognize as no more than the predictable use of prior art elements according to their established functions, which has been held unpatentable under 35 U.S.C. 103(a), absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art.  Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BAPI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Andou et al. (9,002,562) disclose a vehicle drive system;
Sakai et al. (10,112,475) disclose a utility vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/               Primary Examiner, Art Unit 3618